Exhibit (a)(1)(C) October 8, 2009 Name Address1 Address2 Dear Name, Attached to this letter, you will find the details of an exchange offer being made by New Frontier Energy, Inc. to exchange the Series B Preferred Stock that you own for common shares of the company. The attached materials describe in great detail the terms of the exchange with the customary caveats and explanations a transaction of this nature would entail. However, we would like to take this opportunity to explain in straightforward terms what this exchange is about: What you are giving up: Your Series B Preferred Stock What you are getting: New Frontier Energy, Inc. common stock According to our records, you own shares of Series B Preferred Stock. If you choose to accept this exchange offer, you will receive shares of common stock. What will I receive if I participate in the Offering? Currently, the Series B Preferred Stock is convertible at $0.65/share. If you were to simply convert your Series B Preferred Stock at this conversation rate, you would receive shares of common stock, along with dividends of , which would be payable when the company has the available cash and can legally do so (at this point it is not clear when the Company will actually be able to pay out dividends). However, if you accept the exchange offer, you would get shares of common stock. If you accept this exchange offer, you will receive substantially more common shares than what you would receive by converting your Series B Preferred Stock under the existing terms. What is the purpose of the Offering? The company is trying to raise equity funds. Potential investors and advisors have told us that we may have greater success in raising equity funds if we were to simplify the capital structure – in other words – instead of having several different classes of shares, we should only have one class, – common shares.
